     Case 2:20-cv-01206-JJT-MHB Document 101 Filed 08/04/21 Page 1 of 6



 1   Scott A. Ambrose, Esq. (012614)
     J. Tyrrell Taber, Esq. (005204)
 2   BURG SIMPSON ELDREDGE HERSH & JARDINE, PC
 3   2390 East Camelback Road, Suite 403
     Phoenix, Arizona 85016
 4   Telephone: (602) 777-7000; Fax: (602) 777-7008
     SAMBROSE@BURGSIMPSON.COM
 5
     AZCOURT@BURGSIMPSON.COM
 6   Attorneys for Plaintiff estate and beneficiaries
 7   Shiloh K. Hoggard, Esq. (023271)
 8   LAW OFFICE OF SHILOH K. HOGGARD, PLLC
     850 Cove Parkway, Suite C
 9   Cottonwood, Arizona 86326
     Telephone: (928) 649-3400; Fax: (928) 772-8695
10
     SHILOH@HOGGARD-LAW.COM
11   Attorney for Plaintiff Billie Giordano
12                           UNITED STATES DISTRICT COURT
13               FOR THE DISTRICT OF ARIZONA - PHOENIX DIVISION
14
                                                    No. CV20-01206-PHX-JJT (MHB)
15   The Estate of Melonee Duval, et al.,
16          Plaintiffs,
                                                     PLAINTIFFS’ RESPONSE TO
17   vs.                                             DEFENDANT MENDOZA’S
                                                     MOTION TO DISMISS
18   United States of America, et al.,               PLAINTIFFS’ THIRD AMENDED
                                                     COMPLAINT
19
            Defendants.
20
21
22
23          Plaintiffs respond to Defendant Mendoza’s Motion to Dismiss Plaintiffs’ Third
24
     Amended Complaint [Doc. 90] and request the Court deny the Motion.          Defendant
25
     Mendoza’s Motion is flawed because it ignores the liberal pleading rules that permit a
26
27   plaintiff to plead in the alternative. Moreover, his Motion improperly assumes that his
28
     Case 2:20-cv-01206-JJT-MHB Document 101 Filed 08/04/21 Page 2 of 6



 1   certification as a federal employee can never be overturned.
 2          As Defendant Mendoza has withdrawn his argument for dismissal based on
 3
     insufficient service of process [Doc. 100], Plaintiffs will not address that argument. This
 4
     Response is more fully supported by the following Memorandum of Points and Authorities.
 5
 6                    MEMORANDUM OF POINTS AND AUTHORITIES
 7   I.     PLAINTIFFS MAY PLEAD ALTERNATIVE THEORIES AND ARE NOT
 8          REQUIRED TO CHOOSE BETWEEN SECTION 1983 AND BIVENS AT
            THIS STAGE OF THE CASE.
 9
            The Court should reject Defendant Mendoza’s argument that Plaintiffs are
10
11   precluded from pleading alternative theories in the Third Amended Complaint. Pleading
12   in the alternative is specifically authorized by Rules 8(a)(3), 8(d)(2), and 8(d)(3). See Fed.
13
     R. Civ. P. 8(a)(3), 8(d)(2), 8(d)(3); Unified W. Grocers v. Twin City Fire, 457 F.3d 1106,
14
     1114 (9th Cir. 2006) (“It is commonplace under liberal pleading rules for complaints to
15
16   assert alternative theories of liability.”).

17          Here, Plaintiffs are seeking relief from Defendant Mendoza for his violations of the
18
     Fourth and Fourteenth Amendments. (See Third Amended Complaint [Doc.77] (“TAC”),
19
     ¶¶ 176-193). Constitutional torts may be pursued against state actors acting under color of
20
21   state law pursuant to 42 U.S.C. § 1983. Constitutional torts may be pursued against federal

22   officers pursuant to Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403
23
     U.S. 388 (1971).
24
            A.      The Reason Plaintiffs Have Included A Section 1983 Claim.
25
26          Defendant Mendoza is a deputy with the Maricopa County Sheriff’s Office

27   (“MCSO”). (See TAC, ¶ 14). At the time of the shooting that resulted in the death of
28

                                                    -2-
     Case 2:20-cv-01206-JJT-MHB Document 101 Filed 08/04/21 Page 3 of 6



 1   Melonee Duval, Defendant Mendoza, one of the alleged shooters, was participating in a
 2   joint federal task force, but he was employed by MCSO. (See id.). Absent the certification
 3
     described below, there is no question that Defendant Mendoza would be considered a state
 4
     actor acting under color of state law and that Section 1983 would be the basis for pursuing
 5
 6   the constitutional tort claims against him. 1
 7          B.     The Reason Plaintiffs Have Asserted Relief Through Bivens.
 8
            Pursuant to the Westfall Act (28 U.S.C. § 2679), the United States Attorney General
 9
     may certify that a defendant was employed and/or acting within the scope of a federal
10
11   office or employment at the time of the incident giving rise to the claim. 28 U.S.C. §
12   2679(b)-(c). In the event of such certification, the only recourse shall be a claim against
13
     the United States. Id. § 2679(b)(1). However, the Westfall Act does not apply to a civil
14
     action against an employee which is brought for a violation of the Constitution. Id. §
15
16   2679(b)(2)(A).

17          At the time the TAC was filed, Plaintiffs were aware that Defendant Mendoza was
18
     seeking certification under the Westfall Act. That certification was made after the TAC
19
     was filed. (See Doc. 85). In the event that this Court would consider the Attorney General’s
20
21   certification as conclusive evidence that Defendant Mendoza was a federal actor, then

22   Bivens would be the proper means for seeking relief for the constitutional violations.
23
24
25
26          1
              Given that the task force was attempting to execute an arrest warrant issued by the
27   Maricopa County Superior Court against Ernesto Izaguirre for state crimes, it could be
     argued that Defendant Mendoza was still acting under color of state law in spite of his
28   participation in the task force.

                                                     -3-
     Case 2:20-cv-01206-JJT-MHB Document 101 Filed 08/04/21 Page 4 of 6



 1   Defendant Mendoza argues that Bivens applies due to his certification. (See Doc. 90, at
 2   1:20-23).
 3
     II.   DISMISSAL OF THE SECTION 1983 CLAIM IS PREMATURE AS
 4         CERTIFICATION OF DEFENDANT MENDOZA UNDER THE
           WESTFALL ACT IS ONLY DISPOSITIVE FOR THE PURPOSE OF
 5
           ESTABLISHING THE FORUM TO ADJUDICATE THE CASE.
 6
           Defendant Mendoza would have this Court dismiss the Section 1983 claim with no
 7
 8   guarantee that the Bivens action would remain the proper vehicle for relief. “Section

 9   2679(d)(2) does not preclude a district court from resubstituting the federal official as
10
     defendant for purposes of trial if the court determines, postremoval, that the Attorney
11
     General’s scope-of-employment certification was incorrect. For purposes of establishing
12
13   a forum to adjudicate the case, however, § 2679(d)(2) renders the Attorney General’s

14   certification dispositive.” Osborn v. Haley, 549 U.S. 225, 242 (2007).
15
           In Osborn, the Supreme Court acknowledged the possibility that a district court
16
     could overturn the Attorney General’s certification. If that were to occur in this case,
17
18   Defendant Mendoza would surely argue that Bivens no longer applies, and that Section

19   1983 would be the only basis to pursue the constitutional tort claims. Hence, if this Court
20
     were to dismiss the Section 1983 claim now, it would potentially and improperly bar
21
     Plaintiffs from pursuing relief for Defendant Mendoza’s alleged violations of the
22
23   Constitution.

24          Of course, if the certification is never overturned and the evidence demonstrates that
25   Defendant Mendoza was acting within the scope of federal employment at the time of the
26
     shooting, Plaintiffs are aware that relief would need to be sought through Bivens—not
27
28   Section 1983. However, the time for making that determination has not arrived.

                                                  -4-
     Case 2:20-cv-01206-JJT-MHB Document 101 Filed 08/04/21 Page 5 of 6



 1   III.   CONCLUSION
 2          For the reasons stated above, Plaintiffs respectfully urge the Court to deny
 3
     Defendant Mendoza’s Motion to Dismiss.
 4
            RESPECTFULLY SUBMITTED this 4th day of August, 2021.
 5
 6                                            BURG SIMPSON
                                              ELDREDGE HERSH JARDINE, PC
 7
 8                                            By /s/ Scott Ambrose
                                              Scott A. Ambrose, Esq.
 9                                            J. Tyrrell Taber, Esq.
                                              2390 East Camelback Road, Suite 403
10
                                              Phoenix, Arizona 85016
11                                            Attorney for Plaintiffs Estate and Statutory
                                              Representative.
12
13                                            LAW OFFICE OF SHILOH K. HOGGARD, PLLC

14                                            By     /s/ Shiloh Hoggard
                                              Shiloh K. Hoggard, Esq.
15
                                              850 Cove Parkway, Suite C
16                                            Cottonwood, Arizona 86326
                                              Attorney for Plaintiff Billie Giordano
17
18
19
20
                                 Certificate of Filing and Service
21
     I hereby certify that on August 4, 2021, I electronically transmitted the foregoing document
22   to the U.S. District Court Clerk’s Office by using the CM/ECF System and transmitted a
23   Notice of Electronic Filing to:

24   Kelli L. Taylor
     United States Attorney’s Office
25   501 I Street, Suite 10-100
26   Sacramento, CA 95814
     Kelli.L.Taylor@usdoj.gov
27   Attorneys for Defendant United States
28

                                                 -5-
     Case 2:20-cv-01206-JJT-MHB Document 101 Filed 08/04/21 Page 6 of 6



 1   Daniel P. Struck
     Nicholas D. Acedo
 2   Ashlee B. Hesman
 3   Struck Love Bojanowski & Acedo, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     dstruck@strucklove.com
 5
     nacedo@strucklove.com
 6   ahesman@strucklove.com
     Attorneys for Defendant Sean Mendoza
 7
 8   Ann Thompson Uglietta
     Jonathan C. Simon
 9   Maricopa County Attorney’s Office
     225 West Madison Street
10
     Phoenix, Arizona 85003
11   uglietta@mcao.maricopa.gov
     simonj@mcao.maricopa.gov
12   Attorneys for Defendants Maricopa County and Sheriff Penzone
13
     /s/ Andrea Marquez
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -6-
